Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 1 of 22 Page ID #:217




                   Exhibit A




                                                                           Dore Exhibit A
                                                                                    -6-
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 2 of 22 Page ID #:218


                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    SOUTHERN DIVISION

 JANE DOE, on behalf of herself and all others
 similarly situated,
                                                        Case No. 8:21-cv-00768-JVS-KES
                    Plaintiff,
                                                        PLAINTIFF’S FIRST REQUEST FOR
 vs.                                                    THE PRODUCTION OF DOCUMENTS
                                                        TO DEFENDANT REDDIT, INC.
 REDDIT, INC.

                    Defendant.

       PLAINTIFF’S FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS
                         TO DEFENDANT REDDIT, INC.

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Jane Doe

 hereby requests that Defendant Reddit, Inc. (“Reddit” or “Defendant”) produce the following

 documents or things at the offices of Susman Godfrey L.L.P., 1901 Avenue of the Stars, 14th

 Floor, Los Angeles, CA 90067, within 30 days after the date of service of this document.

         The following definitions and instructions apply to the requests listed below.

                                 DEFINITIONS AND INSTRUCTIONS

         The following definitions and instructions apply to the requests listed below.

                                 DEFINITIONS AND INSTRUCTIONS

         1.         “Communication” means the transmittal of information (in the form of facts,

 ideas, inquiries or otherwise), and the statements by which such information is transmitted.

         2.         “Concern” or “concerning” means relating to, referring to, describing, evidencing

 or constituting.

         3.         “CSEM” means “child sexual exploitation material,” and refers to child

 pornography, or the visual depiction of sexually explicit conduct involving a minor (a person


                                                    1
 8192988v1/017148


                                                                                                  Dore Exhibit A
                                                                                                           -7-
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 3 of 22 Page ID #:219


 under the age of 18), including but not limited to lascivious exhibition of the anus, genitals, or

 pubic area of any person.

         4.         “Documents” means without limitation any item described by Federal Rule of

 Civil Procedure 34, and any written, printed, typed, graphic, photographed, and recorded or

 otherwise reproduced or stored communication, representation or information, including but not

 limited to writings, drawings, graphs, charts, photographs, sound recordings, images, and other

 data or data compilations. This term includes whatever form and by whatever means such

 documents may have been created or stored including, but not limited to: any handmade form,

 such as writing; any photographic form, such as microfilm, microfiche, prints, slides, negatives,

 photocopies; and mechanical form such as printing or typing; any electrical, electronic, or

 magnetic form such as tape recordings, cassettes, or any information on an electronic or

 magnetic storage device such as floppy diskettes, hard disks, backup tapes, CD-ROMS, optical

 discs, printer buffers, smart cards, memory calculators, electronic dialers, hard drives, or

 electronic notebooks; and any printout or readout from any magnetic storage device.              All

 documents provided in response to these Document Requests are to include all versions of each

 responsive document, including all drafts and copies of each document. For the avoidance of

 doubt, this term includes social media content, instant messages and electronic messages on

 ephemeral messaging platforms, text messages, and voicemails.

         5.         “Employee” includes any current or former, full- and part-time employees,

 contractors, contract employees, volunteers, interns, lobbyists, officers, directors, or other agents

 and/or representatives of You.

         6.         “Child sex trafficking” refers to any instance where a person under the age of 18

 is caused to engage in a commercial sex act.



                                                    2
 8192988v1/017148


                                                                                                   Dore Exhibit A
                                                                                                            -8-
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 4 of 22 Page ID #:220


            7.      “NSFW” means “not safe for work,” as described in Your 2019 “Update to

 NSFW Advertising Policy.”1

            8.      “Person” is defined as any natural person or any legal entity, including, without

 limitation, any business or governmental entity or association.

            9.       “Reddit Ads” refers to the program accessible through redditinc.com/advertising

 and any prior iterations of Your advertising program.

            10.     “You,” “Your,” or “Reddit” mean Reddit, Inc., and any corporate parent,

 subsidiary, or affiliate of the aforementioned entity, and any officer, employee, agent,

 representative, or person acting or purporting to act on behalf of the aforementioned entity, or

 any of its corporate parents, subsidiaries, or affiliated entities.

            11.     The terms “all,” “any,” and “each” shall each be construed as encompassing any

 and all.

            12.     The connectives “and” and “or” shall be construed either disjunctively or

 conjunctively as necessary to bring within the scope of the discovery request all responses that

 might otherwise be construed to be outside of its scope.

            13.     The use of the singular form of any word includes the plural and the plural as

 singular as necessary to bring within the scope of the discovery request any information or

 documents which might otherwise be construed to be outside their scope.

            14.     You must supplement your responses to the extent required by the Federal Rules

 of Civil Procedure.

            15.     Produce the originals of any document requested and all copies thereof if any

 copy is other than identical with the original.

            16.     If You withhold any information under a claim of privilege, identify:

 1
     https://www.reddit.com/r/redditads/comments/bdwlin/update_to_nsfw_advertising_policy/

                                                         3
 8192988v1/017148


                                                                                                  Dore Exhibit A
                                                                                                           -9-
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 5 of 22 Page ID #:221


               a. the nature of the privilege (including work product) which is being claimed and, if

                    the privilege is governed by state law, indicate the state’s privilege rule being

                    invoked; and

               b.   For documents: (i) the type of document, e.g., letter or memorandum; (ii) the

                    subject matter of the document; (iii) the date of the document; and (iv) the author

                    of the document, the addressees of the document, and any other recipients, and,

                    where not apparent, the relationship of the author, addressees, and recipients to

                    each other;

               c. For oral communications: (i) the name of the person making the communication

                    and the names of persons present while the communication was made and, where

                    not apparent, the relationship of the persons present to the person making the

                    communication; (ii) the date and place of communication; and (iii) the subject

                    matter of the communication.

               d. If no information is being withheld under a claim of privilege, so state.

               e. Any document or part of a document withheld under a claim of privilege must be

                    preserved.

         17.        If any documents responsive to a request once existed but have been destroyed or

 discarded, or otherwise are not capable of being produced, provide a list specifying each such

 document and setting forth the following information: (i) the date of the document; (ii) a

 description of the subject matter of the document; (iii) the name and last known address of each

 person who prepared or participated in the preparation of the document; (iv) the name and last

 known address of each addressee or other person to whom the document, or any part thereof, was

 sent or to whom the document or its contents, or any part thereof, was disclosed; (v) the name



                                                     4
 8192988v1/017148


                                                                                                    Dore Exhibit A
                                                                                                            - 10 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 6 of 22 Page ID #:222


 and last known address of any person not covered by items (iii) and (iv) who had possession,

 custody or control of the document or a copy thereof; (vi) the date on which the document was

 destroyed or discarded and a statement of the reasons why the document was destroyed or

 discarded or why such document is not capable of being produced; and (vii) the discovery

 request to which the document is responsive.

         18.        If you have no documents responsive to a particular request, please so state.

         19.        Unless otherwise stated, the time period for these Requests is April 22, 2011 to

 the present.




                                                     5
 8192988v1/017148


                                                                                                    Dore Exhibit A
                                                                                                            - 11 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 7 of 22 Page ID #:223


                                   DOCUMENT REQUESTS

 REQUEST FOR PRODUCTION NO. 1:

         All complaints or requests You received to remove material containing CSEM or
 concerning child sex trafficking from Your site, and Your responses to those requests, including
 but not limited to content removal request forms.

 REQUEST FOR PRODUCTION NO. 2:

         Documents sufficient to identify Your policies or procedures concerning the elimination
 of CSEM or child sex trafficking material from Your site, including but not limited to terms of
 service, moderation policies and other measures to prevent such content from being uploaded or
 posted.

 REQUEST FOR PRODUCTION NO. 3:

         All Documents or communications concerning (i) Your efforts, policies or procedures
 concerning the elimination of CSEM or child sex trafficking material from Your site, including
 but not limited to (ii) moderation policies and other measures to prevent such content from being
 uploaded or posted; and (ii) directives, instructions or guidance to Employees concerning the
 identification and elimination of CSEM or child sex trafficking material from Your site.

 REQUEST FOR PRODUCTION NO. 4:

         All Documents or communications concerning (i) the hiring, appointment, designation
 and training of Employees to review content before or after it is uploaded or posted to Your site;
 and (ii) the hiring, appointment, designation, and training of Employees to moderate Your site
 and field complaints or requests to remove CSEM or child sex trafficking content.

 REQUEST FOR PRODUCTION NO. 5:

         All Documents and communications related to Your systems for flagging, reviewing, and
 removing illegal material from Your site, as well as your parental controls and automated
 detection technologies to prevent, identify, and remove CSEM and child sex trafficking content.

 REQUEST FOR PRODUCTION NO. 6:

          Any financial analyses, reports or discussion concerning the impact of the presence of
 illegal, underage CSEM or child sex trafficking content on Your site, or of removing such
 content from Your site or modifying Your protocols concerning such content.

 REQUEST FOR PRODUCTION NO. 7:

         Documents sufficient to show how You benefit financially from individual videos and/or
 photographs that are displayed on Your site, including revenues attributable to CSEM or child
 sex trafficking content on Your site.


                                                 6
 8192988v1/017148


                                                                                                Dore Exhibit A
                                                                                                        - 12 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 8 of 22 Page ID #:224


 REQUEST FOR PRODUCTION NO. 8:

          Documents sufficient to identify Your identity verification procedures for users of Your
 site, including but not limited to procedures to confirm (i) the identity of the person uploading or
 posting content on Your site and whether that person owns the copyrights in the content to be
 posted or uploaded; and (ii) that a person depicted in sexually explicit content has consented to
 its posting or uploading on Your site.

 REQUEST FOR PRODUCTION NO. 9:

         All Documents or communications concerning Your identity verification procedures for
 users of Your site, proposals to institute identity verification procedures, and decisions not to
 institute such procedures.

 REQUEST FOR PRODUCTION NO. 10:

        Documents sufficient to identity Your age verification procedures for users of Your site,
 including but not limited to procedures to confirm (i) the age of the person uploading or posting
 content to Your site; and (ii) the age of a person depicted in sexually explicit content on Your
 site.

 REQUEST FOR PRODUCTION NO. 11:

        All Documents or communications concerning Your age verification procedures for users
 of Your site, proposals to institute age verification procedures, and decisions not to institute such
 procedures.

 REQUEST FOR PRODUCTION NO. 12:

         All Documents or communications concerning Your efforts, policies or procedures to
 identify and ban persons who violate Your rule that suggestive or sexual content featuring
 minors is not allowed on Your site, including any Documents or communications (i) identifying
 when you instituted the policy; (ii) discussing, proposing, or rejecting such a policy; (iii)
 concerning the implementation and enforcement of such a policy; and (iv) concerning any
 decisions not to identify and ban persons who violate such policy.

 REQUEST FOR PRODUCTION NO. 13:

         All Documents or communications concerning the tracking of CSEM or child sex
 trafficking content posted or uploaded on Your site.

 REQUEST FOR PRODUCTION NO. 14:

        All Documents or communications concerning Your efforts to (i) track users’ search
 terms relating to CSEM or child sex trafficking content; (ii) ban certain search terms relating to
 such content; and (iii) remove content hitting on such search terms.




                                                  7
 8192988v1/017148


                                                                                                   Dore Exhibit A
                                                                                                           - 13 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 9 of 22 Page ID #:225


 REQUEST FOR PRODUCTION NO. 15:

         Any Documents or communications concerning any data or analyses conducted relating
 to user behavior, preferences, or searches relating to CSEM or child sex trafficking content.

 REQUEST FOR PRODUCTION NO. 16:

         All Documents or communications concerning advertising in connection with videos
 and/or photographs uploaded or posted to Your site that depict CSEM or child sex trafficking
 content, including but not limited to (i) Your use of Your advertising program to connect
 advertisers to viewers of such content; (ii) advertisers’ use of Your advertising program to target
 viewers of such content; and (iii) any discussions concerning Your allowance of such targeted
 advertising.

 REQUEST FOR PRODUCTION NO. 17:

         All Documents or communications concerning Your NSFW advertising policy, including
 (i) any changes or updates to that policy; and (ii) advertising on sub-reddits involving CSEM or
 child sex trafficking content.

 REQUEST FOR PRODUCTION NO. 18:

        All Documents or communications concerning Your use of the Reddit Ads program to
 connect advertisers to NSFW sub-reddits, including but not limited to Your decision, in 2019, to
 change your NSFW advertising policy to disallow targeting of NSFW subreddits.

 REQUEST FOR PRODUCTION NO. 19:

        All Documents or communications concerning advertisers’ use of the Reddit Ads
 program to target sub-reddits involving CSEM or child sex trafficking content, including any
 Documents or communications concerning Your allowance of such targeted advertising.

 REQUEST FOR PRODUCTION NO. 20:

         Any communications with law enforcement regarding requests to remove CSEM or child
 sex trafficking content from Your site.

 REQUEST FOR PRODUCTION NO. 21:

        Any communications with law enforcement regarding Your efforts, policies and
 procedures to prevent, identify, and remove CSEM or child sex trafficking content on Your site.

 REQUEST FOR PRODUCTION NO. 22:

        All Documents or communications with or received from the National Center on Sexual
 Exploitation or any other advocacy group regarding CSEM or child sex trafficking content on
 Your site.


                                                 8
 8192988v1/017148


                                                                                                 Dore Exhibit A
                                                                                                         - 14 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 10 of 22 Page ID
                                  #:226

REQUEST FOR PRODUCTION NO. 23:

      All Documents or communications with or received from the National Center for Missing
and Exploited Children regarding CSEM or child sex trafficking on Your site.

REQUEST FOR PRODUCTION NO. 24:

       Any communications with government officials regarding Your efforts, policies and
procedures to prevent, identify, and remove CSEM or child sex trafficking content on Your site.

REQUEST FOR PRODUCTION NO. 25:

         All Documents or communications concerning changes over time and the reasons for
such changes to (i) Your age and identity verification policies or procedures; and (ii) Your
efforts to prevent, identify, or eliminate CSEM or child sex trafficking content from being posted
or uploaded to Your site.

REQUEST FOR PRODUCTION NO. 26:

       All Documents or communications with any third parties concerning the prevention,
existence, identification, or removal of CSEM or child sex trafficking content on Your site,
including Documents or communications with governmental entities or Your potential acquirers.

Dated: June 1, 2021

                                             Respectfully submitted,

                                             s/ Krysta Kauble Pachman
                                             DAVIDA BROOK (275370)
                                             dbrook@susmangodfrey.com
                                             KRYSTA KAUBLE PACHMAN (280951)
                                             kpachman@susmangodfrey.com
                                             SUSMAN GODFREY L.L.P.
                                             1900 Avenue of the Stars, Suite 1400
                                             Los Angeles, California 90067-6029
                                             Telephone: (310) 789-3100
                                             Facsimile: (310) 789-3150

                                             ARUN SUBRAMANIAN
                                             (Pro Hac Vice forthcoming)
                                             asubramanian@susmangodfrey.com
                                             SUSMAN GODFREY L.L.P.
                                             1301 Avenue of the Americas, 32nd Fl.
                                             New York, NY 10019-6023
                                             Telephone: (212) 336-8330
                                             Facsimile: (212) 336-8340


                                                9
8192988v1/017148


                                                                                               Dore Exhibit A
                                                                                                       - 15 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 11 of 22 Page ID
                                  #:227

                                           Attorneys for Plaintiff Jane Doe




                                             10
        8192988v1/017148


                                                                              Dore Exhibit A
                                                                                      - 16 -
 Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 12 of 22 Page ID
                                   #:228

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 1st day of June, 2021 I caused Plaintiff’s First Request for

 the Production of Documents to be served by email on counsel for the Defendant.



                                                             s/ Halley Josephs




                                                11
8192988v1/017148


                                                                                                 Dore Exhibit A
                                                                                                         - 17 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 13 of 22 Page ID
                                  #:229

                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                   SOUTHERN DIVISION

JANE DOE, on behalf of herself and all others
similarly situated,
                                                       Case No. 8:21-cv-00768-JVS-KES
                   Plaintiff,
                                                       PLAINTIFF’S FIRST SET OF
vs.                                                    INTERROGATORIES TO DEFENDANT
                                                       REDDIT, INC.
REDDIT, INC.

                   Defendant.

                        PLAINTIFF’S FIRST SET OF INTERROGATORIES
                               TO DEFENDANT REDDIT, INC.

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, and Local Civil

Rule 33, Plaintiff Jane Doe hereby requests that Defendant Reddit, Inc. answer the following

interrogatories as required by Rule 33(b), and afterward supplement such interrogatory answers

as necessary to comply with the requirements of Rule 26(e)(1).

                                            DEFINITIONS

        1.         “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise), and the statements by which such information is transmitted.

        2.         “Concern” or “concerning” means relating to, referring to, describing, evidencing

or constituting.

        3.         “CSEM” means “child sexual exploitation material,” and refers to child

pornography, or the visual depiction of sexually explicit conduct involving a minor (a person

under the age of 18), including but not limited to lascivious exhibition of the anus, genitals, or

pubic area of any person.




                                                   1
8193034v1/017148


                                                                                                 Dore Exhibit A
                                                                                                         - 18 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 14 of 22 Page ID
                                  #:230

        4.         “Documents” means without limitation any item described by Federal Rule of

Civil Procedure 34, and any written, printed, typed, graphic, photographed, and recorded or

otherwise reproduced or stored communication, representation or information, including but not

limited to writings, drawings, graphs, charts, photographs, sound recordings, images, and other

data or data compilations. This term includes whatever form and by whatever means such

documents may have been created or stored including, but not limited to: any handmade form,

such as writing; any photographic form, such as microfilm, microfiche, prints, slides, negatives,

photocopies; and mechanical form such as printing or typing; any electrical, electronic, or

magnetic form such as tape recordings, cassettes, or any information on an electronic or

magnetic storage device such as floppy diskettes, hard disks, backup tapes, CD-ROMS, optical

discs, printer buffers, smart cards, memory calculators, electronic dialers, hard drives, or

electronic notebooks; and any printout or readout from any magnetic storage device.              All

documents provided in response to these Document Requests are to include all versions of each

responsive document, including all drafts and copies of each document. For the avoidance of

doubt, this term includes social media content, instant messages and electronic messages on

ephemeral messaging platforms, text messages, and voicemails.

        5.         “Employee” includes any current or former, full- and part-time employees,

contractors, contract employees, volunteers, interns, lobbyists, officers, directors, or other agents

and/or representatives of You.

        6.         “Child sex trafficking” refers to any instance where a person under the age of 18

is caused to engage in a commercial sex act.




8193034v1/017148                                   2

                                                                                                  Dore Exhibit A
                                                                                                          - 19 -
    Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 15 of 22 Page ID
                                      #:231

           7.      “NSFW” means “not safe for work,” as described in Your 2019 “Update to

NSFW Advertising Policy.” 1

           8.      “Person” is defined as any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

           9.       “You,” “Your,” or “Reddit” mean Reddit, Inc., and any corporate parent,

subsidiary, or affiliate of the aforementioned entity, and any officer, employee, agent,

representative, or person acting or purporting to act on behalf of the aforementioned entity, or

any of its corporate parents, subsidiaries, or affiliated entities.

           10.     The terms “all,” “any,” and “each” shall each be construed as encompassing any

and all.

           11.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

           12.     The use of the singular form of any word includes the plural and the plural as

singular as necessary to bring within the scope of the discovery request any information or

documents which might otherwise be construed to be outside their scope.

           13.     When referring to a person, “identify” means to give, to the extent known, the

person’s full name, present or last known address, and when referring to a natural person,

additionally, the present or last known place of employment. Once a person has been identified

in accordance with this subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

           14.     When referring to documents, “identify” means to give, to the extent known, the

(i) type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

1
    https://www.reddit.com/r/redditads/comments/bdwlin/update_to_nsfw_advertising_policy/


8193034v1/017148                                        3

                                                                                                 Dore Exhibit A
                                                                                                         - 20 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 16 of 22 Page ID
                                  #:232

addressee(s) and recipient(s). In the alternative, the responding party may produce the

documents, together with identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).

                                           INSTRUCTIONS

        1.         In addition to the specific instructions set forth below, these discovery requests

incorporate the instructions set forth in Federal Rules of Civil Procedure 26 and 33 and Rule 33

of the Local Civil Rules of the United States District Court for the Central District of California.

        2.         Each response shall be numbered in the same manner and sequence as the

corresponding interrogatory. Please respond to each interrogatory separately by setting forth the

interrogatory followed by your response to the interrogatory.

        3.         Each interrogatory shall be construed independently, and no interrogatory shall be

viewed as limiting the scope of any other interrogatory unless the request so specifies.

        4.         Whenever an interrogatory may be answered by referring to a document, that

document shall be identified in the response by Bates number or, if the document has not

previously been produced, that document shall be attached as an exhibit to the response and

referred to in the response. If the document has more than one page, refer to the page and section

where the answer to the interrogatory can be found.

        5.         If You elect to produce business records in response to an interrogatory pursuant

to Rule 33(d) of the Federal Rules of Civil Procedure, produce the records as they are kept in the

usual course of business or organize and label them to correspond with the interrogatory. If the

document is being produced in its native electronic format (inclusive of its metadata), identify

the document using its hash or other appropriate electronic identification and identify the

interrogatories to which the document is responsive. If the document is not being produced in

electronic form, identify the document using the applicable bates numbers or specifically identify




8193034v1/017148                                   4

                                                                                                  Dore Exhibit A
                                                                                                          - 21 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 17 of 22 Page ID
                                  #:233

the type of document being produced (e.g., letter, memorandum, telegram, contract, invoice,

etc.), its date and author(s), its custodian, and every person to whom such document or any copy

thereof was given or sent. For all documents produced pursuant to Rule 33(d), identify the

employee, officer, or agent certifying the documents as a business record.

        6.         Where specific items are listed as being included within a general category of

requested information, address both the listed items and any other items falling within the

general category.

        7.         If You withhold any information under a claim of privilege, identify:

                   (a)    the nature of the privilege (including work product) which is being

        claimed and, if the privilege is governed by state law, indicate the state’s privilege rule

        being invoked; and

                   (b)     For documents: (i) the type of document, e.g., letter or memorandum; (ii)

        the subject matter of the document; (iii) the date of the document; and (iv) the author of

        the document, the addressees of the document, and any other recipients, and, where not

        apparent, the relationship of the author, addressees, and recipients to each other;

                   (c)    For oral communications: (i) the name of the person making the

        communication and the names of persons present while the communication was made

        and, where not apparent, the relationship of the persons present to the person making the

        communication; (ii) the date and place of communication; and (iii) the subject matter of

        the communication.

                   (d)    If no information is being withheld under a claim of privilege, so state.

                   (e)    Any document or part of a document withheld under a claim of privilege

        must be preserved.




8193034v1/017148                                    5

                                                                                                      Dore Exhibit A
                                                                                                              - 22 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 18 of 22 Page ID
                                  #:234

        8.         If any documents responsive to a request once existed but have been destroyed or

discarded, or otherwise are not capable of being produced, provide a list specifying each such

document and setting forth the following information: (i) the date of the document; (ii) a

description of the subject matter of the document; (iii) the name and last known address of each

person who prepared or participated in the preparation of the document; (iv) the name and last

known address of each addressee or other person to whom the document, or any part thereof, was

sent or to whom the document or its contents, or any part thereof, was disclosed; (v) the name

and last known address of any person not covered by items (iii) and (iv) who had possession,

custody or control of the document or a copy thereof; (vi) the date on which the document was

destroyed or discarded and a statement of the reasons why the document was destroyed or

discarded or why such document is not capable of being produced; and (vii) the discovery

request to which the document is responsive.

        9.         If only a part of a discovery request is objectionable, the remainder of the request

shall be answered. If an objection is made to an interrogatory, or a part of an interrogatory, the

specific ground for the objection shall be set forth clearly in the response to that interrogatory.

        10.        The obligation to answer these interrogatories is continuing pursuant to Rule

26(e) of the Federal Rules of Civil Procedure. If at any time after answering these interrogatories

you discover additional information that will make your answers to these interrogatories more

complete or correct, amend your answers as soon as practicable.

        11.        Unless otherwise stated, the timeframe for the interrogatories below is April 22,

2011, to present.

                                          INTERROGATORIES

        INTERROGATORY NO. 1: Identify each of the individuals, whether or not currently




8193034v1/017148                                    6

                                                                                                      Dore Exhibit A
                                                                                                              - 23 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 19 of 22 Page ID
                                  #:235

employed by You, who are the most knowledgeable about Your (i) efforts to monitor and

eliminate CSEM and child sex trafficking content posted or uploaded to Your site, including (ii)

policies and/or procedures to monitor and eliminate CSEM and child sex trafficking content

posted or uploaded to Your site; and (iii) the financial implications of eliminating such content.

        RESPONSE:



        INTERROGATORY NO. 2: Identify all of Your current and former Employees who

participated in, implemented, or monitored the effectiveness of Your decision to ban suggestive

or sexual content featuring minors in 2011.

        RESPONSE:



        INTERROGATORY NO. 3: Identify all of Your current and former Employees who

participated in, implemented, or monitored the financial impact of the decision, in 2019, to

change Your NSFW advertising policy to disallow targeting of NSFW subreddits.

        RESPONSE:



        INTERROGATORY NO. 4: Identify how You determine whether content posted or

uploaded on Your site that is reported or flagged for CSEM or child sex trafficking violates Your

content policies, including (i) who among Your current and former Employees is or was

responsible for establishing, implementing, and enforcing any of Your policies and procedures to

make such determinations; and (ii) how Your policies and procedures to make such

determinations have changed over time.

        RESPONSE:




8193034v1/017148                                 7

                                                                                                 Dore Exhibit A
                                                                                                         - 24 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 20 of 22 Page ID
                                  #:236

        INTERROGATORY NO. 5: Identify how You determine whether to ban a user who

posts or uploads content on Your site that is reported or flagged for CSEM or child sex

trafficking, including (i) who among Your current and former Employees is or was responsible

for establishing, implementing, and enforcing any of Your policies and procedures to make such

determinations; (ii) any policies or procedures You have to prevent that user from engaging in

the same conduct under a new account or username; and (iii) how Your policies and procedures

to make such determinations to ban a user or prevent a user from engaging in the same conduct

under a new account or username have changed over time.

        RESPONSE:




Dated: June 1, 2021

                                           Respectfully submitted,

                                           s/ Krysta Kauble Pachman
                                           DAVIDA BROOK (275370)
                                           dbrook@susmangodfrey.com
                                           KRYSTA KAUBLE PACHMAN (280951)
                                           kpachman@susmangodfrey.com
                                           SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, Suite 1400
                                           Los Angeles, California 90067-6029
                                           Telephone: (310) 789-3100
                                           Facsimile: (310) 789-3150

                                           ARUN SUBRAMANIAN
                                           (Pro Hac Vice forthcoming)
                                           asubramanian@susmangodfrey.com
                                           SUSMAN GODFREY L.L.P.
                                           1301 Avenue of the Americas, 32nd Fl.
                                           New York, NY 10019-6023
                                           Telephone: (212) 336-8330
                                           Facsimile: (212) 336-8340




8193034v1/017148                              8

                                                                                           Dore Exhibit A
                                                                                                   - 25 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 21 of 22 Page ID
                                  #:237

                                           Attorneys for Plaintiff Jane Doe




        8193034v1/017148                      9

                                                                              Dore Exhibit A
                                                                                      - 26 -
Case 8:21-cv-00768-JVS-KES Document 25-2 Filed 06/21/21 Page 22 of 22 Page ID
                                  #:238


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 1st day of June, 2021 I caused Plaintiff’s First Set of

  Interrogatories to be served by email on counsel for the Defendant.



                                                                s/ Halley Josephs




 8193034v1/017148                                  10


                                                                                                  Dore Exhibit A
                                                                                                          - 27 -
